Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on March 3, 2021. 

	Examiner’s statement of reasons for allowance for Claims 1-3, 5-9, 11-15 and 17-18 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on March 3, 2021 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1, 7, and 13; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein performing feature extraction on the static object by the camera and the lidar and calibrating the extrinsic parameter of the camera and the lidar based on the extracted feature comprises: performing feature extraction on an edge of the static object by the camera and the lidar respectively to obtain a plurality of feature points on the edge, and obtaining a first coordinate of each of the plurality of feature points in a camera imaging plane and a second coordinate of each of the plurality of feature points in a lidar coordinate system; for each of the plurality of feature points, performing an alignment operation between a coordinate of the second coordinate projected on the camera imaging plane and the first coordinate by an iterative method; and determining a rotation matrix and a translation vector between the camera and the lidar when the alignment is achieved” in combination with the other elements of the independent claims.
The dependent claims are allowable due to its dependence to the independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666